Citation Nr: 0415459	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  00-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for traumatic transient 
ischemic attacks (TIA), claimed to be secondary to a shell 
fragment wound of the right and left side of the neck.  

2.  Entitlement to service connection for a skin disease.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to a higher initial rating for service-
connected left anterior thigh shell fragment wound, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969 in the United States Army and January 1975 to 
May 1979 in the United States Navy Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issues of entitlement to service connection for skin 
disease and for sleep apnea in addition to the claim for 
entitlement to a higher initial rating for residuals of a 
shell fragment wound of the left anterior thigh are the 
topics of the REMAND that follows this decision.  These 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not currently shown to have traumatic TIA 
associated with injury, disease or event noted during his 
military service.  




CONCLUSION OF LAW

Traumatic TIA were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claim Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform his whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussion in the November 1999 and subsequent rating 
decisions, the June 2000 statement of the case, the May 2002 
supplemental statement of the case.  The veteran was advised 
that the record did not show that he currently has TIA 
related to injury, disease or event noted during his military 
service.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in July 2002 and August 2003, the RO asked him 
to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available military and VA treatment records.  In particular, 
the RO obtained reports of treatment from the VA medical 
facility in Gainesville, Florida.  

The United States Court of Appeals for Veteran Claims' 
(Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the veteran's case, 
as noted above, the RO issued the initial rating decision in 
November, prior to the enactment of VCAA, the notice of which 
was issued initially in the July 2002 letter.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  In this case, the veteran was notified of the VCAA 
by virtue of the July 2002 letter.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the Board finds that the appellant was 
invited to submit additional evidence in the August 2003.  
The veteran did not respond to this letter by indicating that 
there existed additional records that had not been associated 
with the veteran's claims folder.  Consequently, the Board 
finds that deciding the claim will not be prejudicial to the 
appellant.  

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, the veteran is advised that 
cardiovascular or neurological diseases are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran contends that he currently has TIA associated 
with his shell fragment wounds of neck and the related 
treatment.  In a December 1999 statement, the veteran 
indicated that he underwent debridement of the neck wound and 
removal of the left jugular vein.  

In September 1998, the veteran was seen at a VA medical 
facility reporting pain and "ischemic areas" on the right 
side of his head.  He presented a history remarkable for 
multiple fragments in the head incurred while he was in 
service.  A CT scan of the head revealed a normal 
examination.  

The veteran underwent an official VA neurological examination 
in December 1998.  At that time, the veteran was evaluated 
for TIA that he claimed were related to his shrapnel injury 
to the side of his neck.  The veteran's chart was reviewed 
prior to the examination.  The examiner reached the opinion 
that it was unlikely that the veteran had TIA related to this 
wound primarily because TIA symptomatology usually presents 
with some form of sensory loss or motor loss on the side 
opposite to the injured carotid.  It was noted that the 
veteran reported having changes in vision on the right side.  
The examiner noted that with TIA disease typically changes in 
vision occur ipsilateral to the carotid artery in question; 
the veteran's symptoms were opposite the carotid in question.  

In a March 2001 VA examination report, the examiner noted 
that CT scan, conducted in March 2001, was essentially 
normal.  In addition, the veteran was noted to have a normal 
neurological examination.  The examiner opined that he did 
not believe that the "attacks" described by the veteran 
were truly TIA.  The examiner diagnosed tension-type 
headaches.  

The Board observes that despite the extensive clinical 
record, there is no evidence documenting a diagnosis of TIA.  
Inasmuch as clinical records do not disclose evidence of 
current disability, the record does not support the claim for 
service connection for TIA.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have a current disability that is related to his active 
service.  Therefore, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for traumatic TIA is denied.  


REMAND

As noted above, in November 9, 2000 VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

The RO is advised that its duties include notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing his whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board observes that no VCAA notice was provided with 
respect to the claim for a higher initial rating for 
residuals of a shell fragment wound of the left thigh.  The 
Board is prohibited for performing these functions in the 
first instance inasmuch as such an action could be 
prejudicial to the veteran.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 
2003); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

In addition, a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must include a fourth 
element, consisting of requesting or telling the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give VA everything he has pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The RO should make certain 
that this type of notice is provided to the veteran.  

With respect to the remaining issues, the Board notes that 
specific development is necessary prior to the completion of 
its appellate review.  Initially, the Board notes that the 
report of the December 1998 VA examination shows that the 
veteran had possible sleep apnea and the examiner noted that 
the laryngeal and tracheal injuries might be contributing to 
that disability.  As a consequence, an evaluation for sleep 
apnea was recommended.  The report of the March 2001 VA 
examination report shows that the examiner observed that that 
the veteran's excessive daytime somnolence may be indicative 
of an obstructive sleep apnea which could be explained by his 
pharyngeal and laryngeal paralysis or weakness associated 
with his left cervical shrapnel injury.  The examiner 
continued that it is as likely as not that the veteran's 
potential sleep apnea is related to his military injuries.  
The examiner recommended additional testing including 
polysomnography.  The record does not reflect that an 
examination has been accomplished to determine whether the 
veteran currently has sleep apnea.  

Secondly, the Board observes that the veteran was afforded a 
skin examination in December 1998.  At that time, he was 
noted to have had an episode of cellulitis in the right leg 
in 1977.  It was also noted that the veteran was observed to 
be at risk for further infectious complications in this 
extremity secondary to underlying deformity of his lymphatic 
and venous systems.  In addition, the veteran was noted to 
have mild atrophy of the skin that was not thought to be 
related to his underlying condition.  Some influence of the 
affects of topical steroid in the area was considered.  The 
veteran was also noted to have dry skin that he was treating 
with prescription moisturizer.  A medical opinion is 
necessary to provide a complete diagnosis and a nexus 
opinion.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  With respect to the issue of 
entitlement to a higher initial 
evaluation for the shell fragment wound 
of the left thigh, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Compliance with the duties articulated in 
Quartuccio, supra, and 38 C.F.R. § 
3.159(b)(1) is required as well.  That 
is, the veteran should be advised of the 
allocations of burdens in obtaining the 
evidence necessary to substantiate his 
claim and should be requested to send VA 
all pertinent evidence or information in 
his possession.  

2.  The RO should afford the veteran a VA 
medical examination in order to determine 
if the veteran currently has sleep apnea.  
All indicated special studies and tests 
including polysomnography should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to state whether it is at least 
as likely as not that the veteran 
currently has sleep apnea that is caused 
or worsened by service-connected 
residuals of a shell fragment wound of 
neck with laceration of the larynx, 
paralysis of the laryngeal nerve and 
hoarseness.  The clinical basis for the 
opinion should be set forth in detail.  

3.  The veteran should be afforded 
another skin examination in order to 
determine the current nature and etiology 
of any existing skin disorder.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to state 
whether it is at least as likely as not 
that the veteran currently has a skin 
disorder (not to include service-
connected scarring) that is associated 
with injury, disease or event noted 
during his military service.  The 
clinical basis for the opinion should be 
set forth in detail.  

Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



